COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Luis Carlos Rodriguez v. The State of Texas

Appellate case number:     01-14-00774-CR

Trial court case number: 07-DCR-046309

Trial court:               240th District Court of Fort Bend County

         Appellant, Luis Carlos Rodriguez, has filed a Motion to Abate Appeal For Entry of
Findings of Fact and Conclusions of Law Regarding denials of Motion to Suppress. The State
filed a response to the motion.
        The motion is GRANTED. We abate the appeal and remand for the trial court to enter
written findings of fact and conclusions of law, separate and apart from any docket sheet
notations in this case, in conjunction with the trial court’s denial of Evans’s motion to suppress.
See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding that trial court must
provide findings of fact and conclusions of law adequate to provide appellate court with basis to
review trial court’s application of law to facts, either in writing or on record at hearing); Wicker
v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
        The trial court shall make the appropriate findings and conclusions and shall cause them
to be filed with the trial court clerk within 20 days of the date of this order. We further order the
trial court clerk to file a supplemental clerk’s record containing the trial court’s findings of fact
and conclusions of law with this Court within 30 days of the date of this order.
       Appellant will be permitted to file an amended brief within 30 days after the
supplemental clerk’s record is filed in this Court.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                        Acting individually

Date: February 9, 2016